DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
In response to the amendment filed 1/21/2022, claims 1 and 5 have been amended. Claims 1-6 are pending and under examination. 
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
In response to the argument that the claimed academic activity cannot be performed mentally as it involves analysis of a large number of datasets of approximately more than millions of users1, the argument is not commensurate the scope of claim. Simply, claim does not require such large number of datasets. Instead, mere two dataset surely reads on the claim, and Examiner respectfully submits that a human can surely perform processing two dataset of information mentally.
In response to the argument that the amendment incorporates many technical improvement2, Examiner respectfully disagrees. The recommendations including target scores, current standings, and other information are merely mental process, and Applicant failed to explain why such recommendation is technical improvement. As explained below, merely displaying such information, without more, does not render the abstract idea as inventive or significantly more.
In the next argument, Applicant appears to argue that a computer executing certain abstract idea having novelty and therefore significantly more3. Examiner respectfully disagrees. As the Supreme Court pointed out, the novelty of the mathematical algorithm is not a determining factor at all. MPEP 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the academic activity data including clickstream events, clicks, navigations, time duration between the clicks, and facial expressions, and user actions such as choosing an answer option, changing an answer option, marking a question for review, attempting a question, swapping subjects, navigating to different webpages, etc., and not movement and speed of movement and such physical or athletic attributes”) are not recited in the rejected claim(s)4.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The term “academic” is defined “of, relating to, or associated with an academy or school especially of higher learning.” Merriam-Webster Dictionary, available at https://www.merriam-webster.com/dictionary/academic. Therefore, the conventional meaning of the term “academic” encompasses athletic education. Therefore, Examiner respectfully disagreed that the limitation “academic activity” must exclude movement and speed of movement and such physical or athletic attributes. This conclusion is consistent with the specification as well. For instance, the specification describes the term in an opened end and does not confine the scope of the academic activity to exclude any athletic activity at al. See Spec. ¶0020 (“The "academic activity" as described herein may be one of an academic academic activity including but not limited to learning, practising or attending an online or offline test, a gaming academic activity, simulation based training and learning activities, etc., which are usually performed on a device associated with the users or on a dedicated electronic devices, such as a simulator.”). 
etc.”)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 






Claim 1 recites the limitation “context of the academic data” in line 11. It is unclear whether the limitation refers to “a context of the academic data” in lines 5-6 or another new context. For similar reason, claim 5 and dependent claims thereof are rejected as well. 
Claim 1 recites the limitation “a user device associated with the user” in lines 14-15. It is unclear whether the limitation refers to “a user device” in line 2 or another new user device. For similar reason, claim 5 and dependent claims thereof are rejected as well. 
Claim 1 recites the limitation “the percentile scores of one or more users among the plurality users for the at least one behavioral attribute” in lines 18-19. There is insufficient antecedent basis for this limitation in the claim. In the other words, it is unclear, among all the determined percentile scores for each of the plurality of users for each of the one or more behavioural attributes, it is unclear which portion, ex. in part or whole, the claimed “the percentile scores” refers to. For similar reason, claim 5 and dependent claims thereof are rejected as well.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1 and 5 recites an abstract idea of a mentor/teacher analyzing a user’s behavior and providing suggestions to improve the user’s performance which falls within the “Mental 5.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method for analysing behaviour of each of a plurality of users each performing an academic activity using a user device, for recommending a change in at least one behavioural attribute to at least one of the plurality of users for changing at least one effect of the behavioural attribute wherein a teacher monitors the behavior of students and recommends a change in behavioral attributes for each student to improve performance, the method comprising: 
analysing academic activity data of the plurality of users and a context of the academic activity, the academic activity data obtained while each of the plurality of users is performing the academic activity, for determining one or more predetermined behavioural attribute of each of the plurality of users wherein the teacher obtains data indicating an academic activity performed by the user and determines user attributes based on the academic activity data; 
assigning a value for each of the one or more behavioural attributes of each of the plurality of users based on at least one of, user academic activity data, context of an academic activity, and a user's profile wherein the teacher mentally or via pen and paper records the user attributes based on the academic activity data and other recorded student information; 
determining a percentile score for each of the plurality of users for each of the one or more behavioural attributes wherein the teacher assigns a value the student for their behavior using a percentage value based on a percentage of the actions they perform or a relative ranking of the behavior compared to other students ; and 
recommending, to the at least one user, a change in the at least one behavioural attribute and a magnitude of change and a direction of change in the at least one behavioural attribute based on at least one of the percentile score of the at least one user for the at least one behavioural attribute, and the percentile scores of one or more users among the plurality users for the at least one behavioural attribute, in relationship with an effect of the at least one behavioural attribute wherein the teacher suggests to the student to increase/decrease the attribute by a certain percentage and states that such a change will increase their score by a certain percentage based on the statistics of similar users.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a diagnostic interaction of a teacher assessing the behavioral attributes of a patient and recommending changes in their behavior to improve performance, and (2) the mental process a teacher takes to diagnose student behavior attributes and suggests changes in behavior to improve performance. That is, other than reciting a method performed “using a user device”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Academic activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a user device with a plurality of modules/analyzers to perform the claimed method steps. The user device and modules are both recited at a high-level of generality (e.g., a generic computer performing calculations and providing tasks and receiving responses or performance via a user interface) such that it amounts to no more than mere instructions to apply the exception using a directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to analyze and improve student behavior, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution academic activity under MPEP §2106.05(g). 
For example, claim 5, which has explicit, additional limitations when compared to claim 1, merely recites wherein the computing device comprises "a behavioral attribute derivation module, a scoring module, a percentile scoring module, [and] a recommendation engine" (and the analyzer in TLI Communications. The claimed "user device" as disclosed by applicant is a ubiquitous technology in the modern era, where user computer devices are prolific across at least the educational and fitness industries as per Ameranth, TLI Communications, and Affinity Labs V. Amazon and per [0028] which relies upon the well-known nature of such devices for sufficient written description support. Furthermore, to the extent to which the application claims that a processor performs the cited calculations is deemed convention as per Bancorp. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation that was construed as insignificant post-solution academic activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-4 and 6 simply further exemplify aspects of the abstract behavioral analysis and recommendation steps and the mental processes performed therein. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler May (US Pub. 2019/0009133 A1), herein May, in view of Davis (US Pub. 2019/0001188 A1).
In re Claim 1, May discloses: a method for analysing behaviour of each of a plurality of users each performing an academic activity using a user device, for recommending a change in at least one behavioural attribute to at least one of the plurality of users for changing at least one effect of the behavioural attribute (at least at Figures 1, 19, 34, 38, 43, and 52-55 and [0779]-[0798], [0570], [0574]-May discloses a system for training a user on specific user behavioral attributes in order to improve the user’s overall global composite, and underlying skill scores. Wherein Figure 43 indicates that particular swing attributes 520 are converted to percentiles in [0607] and Figure 38 and composited together to determine a user’s skill in a particular stroke in 530 which are used to determine the user’s global score in Figure 34. Wherein the system targets improvements in the user’s global score by identifying the skill that is most effective in increasing the global score and, subsequently the attribute in that skill which is most effective in increasing the skill score), the method comprising: 
analysing academic activity data of the plurality of users and a context of the academic activity, the academic activity data obtained while each of the plurality of users is performing the academic activity, for determining one or more predetermined behavioural attribute of each of the plurality of users (at least at Figure 38, [0606]-[0608] wherein for each user academic activity data is obtained of the user performing the particular skill and this information is used to create the swing attributes in Figure 38 for each user. Wherein the context of the academic activity indicates the particular swing that is being performed. See also [0423], [0502], [0570], etc.); 
assigning a value for each of the one or more behavioural attributes of each of the plurality of users based on one or more of, the user academic activity data, context of the academic activity, and a user's profile (at least at Figure 38, and ¶ [0570], [0574]-[0575], and [0607], wherein an attribute value is assigned to a user’s profile for a particular stroke based on the recorded stroke details in Figure 37. Wherein this value is assigned before normalization based on population analysis in [0607] and [0166]-[0168], [0618], [0770]-[0773], etc.); 
determining a percentile score for each of the plurality of users for each of the one or more behavioural attributes (at least at Figure 38, and ¶ [0570], [0574]-[0575], and [0607], wherein an attribute value is assigned to a user’s profile for a particular stroke based on the recorded stroke details ; and 
[finding], a change in the at least one behavioural attribute and a magnitude of change and a direction of change in the at least one behavioural attribute based on at least one of the percentile score of the at least one user for the at least one behavioural attribute, and the percentile scores of one or more users among the plurality users for the at least one behavioural attribute, in relationship with an effect of the at least one behavioural attribute (at least at [0782], wherein the system finds the amount and magnitude that a particular attribute needs to change in order for the user to increase the corresponding skill by a specific amount and/or thereby increase their global score by a specific amount and set this value as their training goal. Wherein this value is ultimately determined via other user percentile scores and the user’s percentile score in determining the score calculation). 
May is arguably silent on explicitly recommending through a user device associated with the user the magnitude and direction of change of the behavior attribute to the user, but Davis teaches: [a behavioral attribute assessment system, comprising] recommending, to the at least one user through a user device associated with the user, a change in at least one behavioural attribute and a magnitude of change and a direction of change in the at least one behavioural attribute based on the [] score of the at least one user for the at least one behavioural attribute, the [] scores of one or more users among the plurality users for the at least one behavioural attribute or both, in relationship with an effect of the at least one behavioural attribute ( at least at [0037], [0051], wherien the system tracks the user’s attributes associated with a skill and recommends the user increase their arm strength attribute by a particular percentage in order to increase their global score to a certain percentage ranking). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by May to provide the recommend attribute change to the user explicitly, as taught by Davis¸ for the purpose of enabling the user to understand 
In re Claim 2, the previous combination of May and Davis as applied to claim 1 discloses the claimed invention as shown above. Modified May further discloses: wherein recommending, to the at least one user, the change in the at least one behavioural attribute, the magnitude of change, and the direction of change in the at least one behavioural attribute comprises: determining a preferred percentile score based on the percentile scores of the plurality of users, for the at least one behavioural attribute and preferred effect of the behavioural attribute; generating one or more goals based on the percentile score of the at least one user for the at least one behavioural attribute and the preferred percentile score; and recommending the one or more goals to the at least one user (at least at [0781]-[0789] and Figure 43, wherein finding the determined attribute value which result in the required increase in skill/global score involves determining the require percentile score of the attribute required to increase the skill/global score to the required amount. Wherein the training goal to have the user increase their attribute by a desired amount is therefore based in part on the desired percentile score. See Davis above wherein the actual increase is recommended to the user).
Additionally, or alternatively, in case there is a disagreement as to whether May discloses the claimed determining a preferred percentile score, under MPEP §2120(I)(A), the examiner takes OFFICIAL NOTICE that the concept and advantages of determining an increase in a percentile score instead of an actual score were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to have the teachings of May incorporate determining a preferred percentile score increase when determining the user goal, to obtain predictable 
In re Claim 3, the previous combination of May and Davis as applied to claim 2 discloses the claimed invention as shown above. Modified May further discloses: wherein the one or more goals are [found] along with an estimated improvement in the performance of the user, wherein the improvement in the performance is estimated based on at least one of the change in the at least one behavioural attribute, the magnitude of change, and the direction of change in the at least one behavioural attribute (at least at [0781]-[0789] and Figure 43, wherein the goals are found based upon their effect on increasing the skill/global score level).
May is arguably silent on explicitly recommending estimated improvement in the performance of the user, but Davis teaches: [a behavioral attribute assessment system, comprising] wherein the one or more goals are recommended along with an estimated improvement in the performance of the user, wherein the improvement in the performance is estimated based on at least one of the change in the at least one behavioural attribute, the magnitude of change, and the direction of change in the at least one behavioural attribute( at least at [0037], [0051], wherien the system tracks the user’s attributes associated with a skill and recommends the user increase their arm strength attribute by a particular percentage in order to increase their global score to a certain percentage ranking). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by May to also recommend an estimated improvement in the user’s performance based on the attribute change, as taught by Davis¸ for the purpose of aiding in motivating the user in completing the attribute change by emphasizing the overall/larger result of making the improvement.
In re Claim 4, the previous combination of May and Davis as applied to claim 2 discloses the claimed invention as shown above. Modified May further discloses: deriving one or more behavioural traits exhibited by the each of the plurality of users from the value assigned to the one or more behavioural attributes of the each of the plurality of users (at least Figure 43, and 38, wherein skills levels of a user are determined based upon their composite behavioral attributes for each skill); and recommending a change in the one or more behavioural traits of the each of the plurality of users, in relationship with an effect of the at least one behavioural attribute (at least at [0781]-[0799], wherein the system also targets a change in the skill level of the user which is most critical in changing their overall global score and uses this as a training goal. Wherein this is done for each user who uses the training system).
In re Claim 5, See the supra rejection on claim 1.
In re Claim 6, See the supra rejection on claim 4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 1/21/2022, pp. 7-10.
        2 Applicant Response filed 1/21/2022, pp. 10-11.
        3 Applicant Response filed 1/21/2022, pp. 11-13.
        4 Applicant Response filed 1/21/2022, pp. 14-17.
        5 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf